In the

     United States Court of Appeals
                  For the Seventh Circuit
                       ____________________ 
No. 13‐3853 
UNIVERSITY OF NOTRE DAME, 
                                                 Plaintiff‐Appellant, 

                                 v. 

KATHLEEN SEBELIUS, Secretary of U.S. Department of  
  Health & Human Services, et al., 
                                       Defendants‐Appellees, 
                                and 

JANE DOE 1, et al., 
                                             Intervening‐Appellees. 
                       ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, South Bend Division. 
      No. 3:13‐cv‐01276‐PPS‐CAN — Philip P. Simon, Chief Judge. 
                        ____________________ 

  ARGUED FEBRUARY 12, 2014 — DECIDED FEBRUARY 21, 2014 
                  ____________________ 
   Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  Affordable  Care  Act  requires 
providers  of  health  insurance  (including  companies  that 
administer self‐insured employer health plans) to cover cer‐
2                                                      No. 13‐3853 


tain preventive services without cost to the insured, includ‐
ing, “with respect to women, such additional preventive care 
and  screenings  …  as  provided  for  in  comprehensive  guide‐
lines  supported  by  the  Health  Resources  and  Services  Ad‐
ministration.”  42  U.S.C.  § 300gg‐13(a)(4);  see  also  45  C.F.R. 
§ 147.130(a)(iv),  76  Fed.  Reg.  46621,  46623  (Aug.  3,  2011). 
Guidelines  specifying  such  preventive  care  have  now  been 
promulgated, and they include “all Food and Drug Admini‐
stration  approved  contraceptive  methods,  sterilization  pro‐
cedures,  and  patient  education  and  counseling  for  all 
women  with  reproductive  capacity.”  Health  Resources  & 
Services  Administration,  “Women’s  Preventive  Services 
Guidelines,” www.hrsa.gov/womensguidelines (visited Feb. 
21, 2014, as were the other websites cited in this opinion). To 
simplify exposition, we’ll refer to all methods of female pre‐
vention  of  pregnancy  as  “contraceptives.”  (Male  contracep‐
tives are not covered by the guideline.) 
    The health concerns that motivated the inclusion of con‐
traception in the guidelines on needs of women for preven‐
tive care begin with the fact that about half of all pregnancies 
in the United States are unintended, and 40 percent of them 
end in abortion and many others in premature births or oth‐
er  birth  problems.  Institute  of  Medicine,  Clinical  Preventive 
Services  for  Women:  Closing  the  Gaps  102–03  (2011), 
www.nap.edu/catalog.php?record_id=13181;  Lawrence  B. 
Finer  &  Mia  R.  Zolna,  “Shifts  in  Intended  and  Unintended 
Pregnancies in the United States, 2001–2008,” 104 Am. J. Pub. 
Health S43, S44 (2014). Many of the unintended pregnancies 
are teen pregnancies; contraceptive use has been found to be 
positively correlated with decreased teen pregnancy. John S. 
Santelli  &  Andrea  J.  Melnikas,  “Teen  Fertility  in  Transition: 
Recent and  Historical  Trends in the United States,” 31 Ann. 
No. 13‐3853                                                           3 


Rev.  Pub.  Health  371,  375–76,  379  (2010).  Because  out‐of‐
pocket  expenditures  on  female  contraceptives  can  be  sub‐
stantial  for  many  women,  see  Su‐Ying  Liang  et  al.,  “Wom‐
en’s  Out‐of‐Pocket  Expenditures  and  Dispensing  Patterns 
for Oral Contraceptive Pills Between 1996 and 2006,” 83 Con‐
traception  528,  531  (2011),  the  provision  of  such  contracep‐
tives  without  cost  to  the  user  can  be  expected  to  increase 
contraceptive  use  and  so  reduce  the  number  both  of  unin‐
tended pregnancies and of abortions. See Jeffrey F. Peipert et 
al.,  “Preventing  Unintended  Pregnancies  by  Providing  No‐
Cost  Contraceptives,”  120  Obstetrics  &  Gynecology  1291, 
1295–96 (2012). Furthermore, “women who can successfully 
delay a first birth and plan the subsequent timing and spac‐
ing  of  their  children  are  more  likely  than  others  to  enter  or 
stay  in  school  and  to  have  more  opportunities  for  employ‐
ment  and  for  full  social  or  political  participation  in  their 
community.” Susan A. Cohen, “The Broad Benefits of Invest‐
ing  in  Sexual  and  Reproductive  Health,”  7  Guttmacher  Rep. 
on Public Policy, March 2004, pp. 5, 6; see also Martha J. Bai‐
ley  et  al.,  “The  Opt‐in  Revolution?  Contraception  and  the 
Gender Gap in Wages,” pp. 19, 26 (National Bureau of Econ. 
Research  Working  Paper  No.  17922,  2012),  www.nber.org/
papers/w17922.pdf. 
    Like  other  universities,  the  University  of  Notre  Dame 
provides  health  benefits  to  both  its  employees  and  its  stu‐
dents.  It  self‐insures  its  employees’  medical  expenses,  but 
has  hired  Meritain  Health,  Inc.  to  administer  the  employee 
health plan without providing any insurance coverage (Mer‐
itain is therefore what is called a “third‐party administrator” 
of a health plan). To take care of its students’ medical needs, 
Notre Dame has a contract with Aetna (which happens to be 
Meritain’s  parent)  that  gives  the  students  the  option  of  ob‐
4                                                     No. 13‐3853 


taining  health  insurance  from  Aetna.  Meritain  administers 
coverage for some 4600 employees of Notre Dame (out of a 
total  of  5200)  and  6400  dependents  of  employees.  Aetna  in‐
sures  2600  students  and  100  dependents;  Notre  Dame  has 
about 11,000 students. But many of them have coverage un‐
der their parents’ health insurance policies.  
    Because  Catholic  doctrine  forbids  the  use  of  contracep‐
tives (the “rhythm” method of avoiding pregnancy, which is 
permitted,  is  a  form  of  abstention,  not  of  contraception), 
Notre  Dame  has  never  paid  for  contraceptives  for  its  em‐
ployees or permitted Aetna to insure, under the Aetna Notre 
Dame Health Plan, Notre Dame students for the expense of 
contraceptives.  Cognizant  of  the  religious  objections  of 
Catholic  institutions  to  contraception,  and  mindful  of  the 
dictate  of  the  Religious  Freedom  Restoration  Act,  42  U.S.C. 
§§ 2000bb‐1(a), (b), that “Government shall not substantially 
burden a person’s exercise of religion even if the burden re‐
sults from a rule of general applicability,” unless “it demon‐
strates that application of the burden to the person—(1) is in 
furtherance of a compelling governmental interest; and (2) is 
the least restrictive means of furthering that compelling gov‐
ernmental interest,” the government, some months after the 
enactment  of  the  Affordable  Care  Act,  created  by  adminis‐
trative regulation a religious exemption from the guidelines. 
See  “Group  Health  Plans  and  Health  Insurance  Issuers  Re‐
lating  to  Coverage  of  Preventive  Services,”  76  Fed.  Reg. 
46621,  46626  (Aug.  3,  2011)  (codified  at  45  C.F.R. 
§ 147.130(a)(1)(iv)); see also 77 Fed. Reg. 8725, 8727–29 (Feb. 
15, 2012). But at first it was narrowly drafted and as a result 
excluded Catholic institutions that, like Notre Dame, are in‐
corporated  as  nonprofit  rather  than  religious  institutions. 
That precipitated the filing in 2012 of a federal suit by Notre 
No. 13‐3853                                                           5 


Dame  against  the  government,  claiming  that  the  contracep‐
tive regulations infringed rights conferred on the university 
by  both  the  First  Amendment  and  the  Religious  Freedom 
Restoration  Act,  42  U.S.C.  § 2000bb‐1.  That  suit  was  dis‐
missed  on  standing  and  ripeness  grounds,  the  government 
having promised that Notre Dame wouldn’t have to comply 
with  the  regulations  for  one  year,  during  which  time  new 
regulations  would  be issued. University of Notre Dame v. Se‐
belius, 2012 WL 6756332, at *3–4 (N.D. Ind. Dec. 31, 2012); see 
“Certain  Preventive  Services  Under  the  Affordable  Care 
Act,” 77 Fed. Reg. 16501, 16502–03 (Mar. 21, 2012). 
     The  new  regulations  were  issued  as  promised—and,  as 
expected,  they  enlarged  the  exemption.  See  “Coverage  of 
Certain Preventive Services Under the Affordable Care Act,” 
78  Fed.  Reg.  39870,  39875–90  (July  2,  2013);  29  C.F.R. 
§ 2590.715‐2713A(a); 45 C.F.R. § 147.131(b). As a result, Notre 
Dame  now  came  within  its  scope.  To  exercise  its  right  thus 
conferred  to  opt  out  of  having  to  pay  for  coverage  for  con‐
traceptives, either directly or through a health insurer, such 
as  Aetna,  the  university  had  to  fill  out  “EBSA  Form  700—
Certification.” See 45 C.F.R. § 147.131(b)(4). The form (www.
dol.gov/ebsa/pdf/preventiveserviceseligibleorganizationcer
tificationform.pdf)  is  short,  its  meat  the  following  sentence: 
“I certify that, on account of religious objections, the organi‐
zation  opposes  providing  coverage  for  some  or  all  of  any 
contraceptive  services  that  would  otherwise  be  required  to 
be covered; the organization  is organized  and operates  as  a 
nonprofit  entity;  and  the  organization  holds  itself  out  as  a 
religious  organization.”  The  form  states  that  “the  organiza‐
tion  or  its  plan  must  provide  a  copy  of  this  certification  to 
the plan’s health insurance issuer (for insured health plans) 
or a third party administrator (for self‐insured health plans) 
6                                                      No. 13‐3853 


in order for the plan to be accommodated with respect to the 
contraceptive  coverage  requirement.”  So  Notre  Dame  was 
required  to  give  copies  both  to  Aetna  and  to  the  employee 
plan’s third‐party administrator, Meritain. 
    The Affordable Care Act requires providers of health in‐
surance (including third‐party administrators of self‐insured 
health  plans,  even  though  they  are  conduits  rather  than  ul‐
timate payors of plan benefits) to pay for contraceptives for 
women,  see  45  C.F.R.  §§ 147.131(c)(2)(i)(B),  (ii);  29  C.F.R. 
§ 2590.715‐2713A(b)(3);  the  form  alerts  Aetna  and  Meritain 
that since Notre Dame is not going to pay, they will have to 
pay. The companies have neither religious objections to pay‐
ing  for  contraception  nor  financial  objections.  The  govern‐
ment  will  reimburse  at  least  110  percent  of  the  third‐party 
administrator’s  (Meritain’s)  costs,  45  C.F.R.  § 156.50(d)(3), 
and  Aetna  can  expect  to  recoup  its  costs  of  contraceptive 
coverage  from  savings  on  pregnancy  medical  care,  since 
there  will  be  fewer  pregnancies  if  contraception  is  more 
broadly  available,  at  no  cost,  to  Notre  Dame’s  female  em‐
ployees  and  students,  as  well  as  from  other  regulatory  off‐
sets. See “Coverage of Certain Preventive Services Under the 
Affordable Care Act,” supra, 78 Fed. Reg. at 39877–78. 
    The  regulations  require  Aetna  and  Meritain,  but  not 
Notre  Dame,  to  inform  the  university’s  female  employees 
and  students  that  those  companies  will  be  covering  their 
contraceptive  costs.  See  26  C.F.R.  § 54.9815‐2713A(d);  29 
C.F.R. § 2590.715‐2713A(d). The companies may either “pro‐
vide payments for contraceptive services” themselves or, al‐
ternatively, “arrange for an issuer or other entity to provide 
payments for” those services; either way, they may not “im‐
pos[e] any cost‐sharing requirements (such as a copayment, 
No. 13‐3853                                                           7 


coinsurance, or a deductible), or impos[e] a premium, fee, or 
other  charge,  or  any  portion  thereof,  directly  or  indirectly, 
on  the  eligible  organization,  the  group  health  plan,  or  plan 
participants  or  beneficiaries.”  29  C.F.R.  §§ 2590.715‐
2713A(b)(2), (c)(2). The regulations thus seek an accommoda‐
tion between the secular interests that motivate the mandate 
to  provide  contraceptive  services  to  women  free  of  charge 
and the interests of religious institutions that provide health 
services.  Accommodation  is  consistent  with  the  balancing 
act  required  by  the  Religious  Freedom  Restoration  Act 
(“substantial  burden,”  “compelling  governmental  interest,” 
“least restrictive means”). 
    When  the  new  regulations  were  promulgated  in  July  of 
last  year,  Notre  Dame  did  not  at  first  bring  a  new  suit  (re‐
member that its previous suit,  brought when  the university 
was  excluded  from  opting  out  of  contraceptive  coverage, 
had  been  dismissed  on  jurisdictional  grounds,  and  those 
grounds are irrelevant to a suit challenging the new regula‐
tions).  Months  passed.  Not  until  December  did  the  univer‐
sity  file  the  present  suit.  The  delay  in  suing  was  awkward, 
since  the  regulations  were  to  take  effect  with  respect  to  the 
employee health plan—and did take effect—on January 1 of 
this  year.  “Coverage  of  Certain  Preventive  Services  Under 
the Affordable Care Act,” supra, 78 Fed. Reg. at 39889. (The 
student health plan, however, the Aetna plan, has until Au‐
gust  of  this  year  to  comply.  See  id.;  University  of  Notre 
Dame, 2013–2014 Student Injury and Sickness Insurance Plan 3, 
5, http://uhs.nd.edu/assets/108455/nd_brochure_1314.pdf.) 
    With the January deadline for compliance with the regu‐
lations applicable to the employee plan looming, the univer‐
sity, less than a week after filing its second suit on December 
8                                                      No. 13‐3853 


3, moved for the entry of a preliminary injunction. The dis‐
trict  court  denied  the  motion  on  December  20,  and  Notre 
Dame filed its appeal from that denial the same day. On De‐
cember 31, the last day before it would be penalized for vio‐
lating  the  regulations,  Notre  Dame  signed  EBSA  Form  700 
and thereby opted out of paying for contraceptive coverage 
for its employees. 
    Because the appeal asks us to reverse the district court’s 
denial of a preliminary injunction, we need to emphasize the 
limitations  on  our  consideration  of  the  appeal  that  result 
from its interlocutory character (that is, from the fact that it 
was before completion of the litigation in the district court). 
The  lawsuit  was  only  a  few  weeks  old  when  the  district 
judge  suspended  all  proceedings  in  his  court  pending  our 
consideration of the appeal. The parties have thus had little 
opportunity to present evidence. So the question before us is 
not  whether  Notre  Dame’s  rights  have  been  violated  but 
whether  the  district  judge  abused  his  discretion  in  refusing 
to grant a preliminary injunction. That depends on such con‐
siderations as whether Notre Dame will experience irrepara‐
ble  harm  if  denied  preliminary  relief—that  is,  harm  that 
cannot  be  eliminated  by  a  final  judgment  in  favor  of  Notre 
Dame—as  well  as  on  the  likelihood  that  the  university  will 
win its case when the case is finally tried in the district court. 
Kraft  Foods  Group  Brands  LLC  v.  Cracker  Barrel  Old  Country 
Store,  Inc.,  735  F.3d  735,  740–41  (7th  Cir.  2013).  We  empha‐
size that with the evidentiary record virtually a blank, every‐
thing  we  say  in  this  opinion  about  the  merits  of  Notre 
Dame’s  claim  and  the  government’s  (and  intervenors’)  re‐
sponse is necessarily tentative, and should not be considered 
a forecast of the ultimate resolution of this still so young liti‐
gation. 
No. 13‐3853                                                         9 


    An initial puzzle is that the university hasn’t told us what 
exactly it wants enjoined at this stage in the litigation. It has 
gone ahead and signed the EBSA Form 700 and sent copies 
to  Aetna  and  Meritain,  and  the  latter  has  notified  Notre 
Dame’s  employees  of  the  contraceptive  coverage  that  it  is 
offering them. (Aetna has not notified the students; remem‐
ber that it has until August to do so.) The university has thus 
complied with the statute, albeit under duress. The penalties 
for violating the applicable regulations are indeed stiff: $100 
per day for “each  individual  to  whom such  failure relates,” 
26  U.S.C.  § 4980D(b)(1),  which  would  cost  Notre  Dame 
roughly  $685,000  per  day,  assuming  plausibly  that  half  the 
13,700  covered  employees,  students,  and  dependents  are 
women—thus $250 million per year. There is an annual cap 
on such penalties of $500,000, but it is applicable only to un‐
intentional  violations  of  the  regulations.  § 4980D(c)(3).  If 
Notre  Dame  dropped  its  employee  health  plan,  the  penalty 
would  be  only  $2,000  per  full‐time  employee  per  year,  26 
U.S.C. §§ 4980H(a), (c)(1), or roughly $10 million a year. That 
is well within Notre Dame’s ability to pay but is still a num‐
ber  large  enough  to  capture  a  university  administrator’s  at‐
tention. 
     But we are left with the question: what does Notre Dame 
want us to do? Tell it that it can tear up the form without in‐
curring  a  penalty  for  doing  so,  even  though  the  govern‐
ment’s  regulations  require  the  religious  institution  to  retain 
it after signing it, 26 C.F.R. § 54.9815‐2713A(a)(4), though not 
to  submit  it  to  the  government?  But  what  effect  would  that 
have—except to rescind the university’s exemption from the 
requirement  of  paying  for  the  contraceptive  services  that 
Meritain is  now offering as  a consequence  of  Notre Dame’s 
choosing  to  exempt  itself  from  the  contraception  regula‐
10                                                      No. 13‐3853 


tions? No certification, no exemption. We imagine that what 
the university wants is an order forbidding Aetna and Mer‐
itain  to  provide  any  contraceptive  coverage  to  Notre  Dame 
staff or students pending final judgment in the district court. 
But we can’t issue such an order; neither Aetna nor Meritain 
is a defendant (the university’s failure to join them as defen‐
dants puzzles us), so unless and until they are joined as de‐
fendants they can’t be ordered by the district court or by this 
court to do anything. Furthermore, while a religious institu‐
tion has a broad immunity from being required to engage in 
acts that violate the tenets of its faith, it has no right to pre‐
vent other  institutions, whether  the government or a  health 
insurance  company,  from  engaging  in  acts  that  merely  of‐
fend the institution. Lyng v. Northwest Indian Cemetery Protec‐
tive Ass’n, 485 U.S. 439, 450–51 (1988); Bowen v. Roy, 476 U.S. 
693, 699–700 (1986). 
    The  regulation  to  which  Notre  Dame  takes  the  sharpest 
exception states that “the copy of the self‐certification [EBSA 
Form 700] provided by the eligible [to opt out] organization 
[Notre  Dame]  to  a  third  party  administrator  [Meritain]  (in‐
cluding notice of the eligible organization’s refusal to admin‐
ister  or  fund  contraceptive  benefits)  …  shall  be  an  instru‐
ment  under  which  the  plan  is  operated,  [and]  shall  be 
treated  as  a  designation  of  the  third  party  administrator  as 
the plan administrator under section 3(16) of ERISA for any 
contraceptive  services  required  to  be  covered  under 
§ 2590.715‐2713(a)(1)(iv) of this chapter to which the eligible 
organization  objects  on  religious  grounds.”  29  C.F.R. 
§ 2510.3‐16. Notre Dame treats this regulation as making its 
mailing the certification form to its third‐party administrator 
the cause of the provision of contraceptive services to its em‐
ployees,  in  violation  of  its  religious  beliefs.  Not  so.  Since 
No. 13‐3853                                                            11 


there is now a federal right, unquestioned by Notre Dame, to 
female  contraceptive  services,  the  effect  of  the  university’s 
exercise of its religious exemption is to throw the entire bur‐
den of administration of the right on the entities (Aetna and 
Meritain)  that  provide  health  services  to  Notre  Dame’s  stu‐
dents  and  staff.  The  university  is  permitted  to  opt  out  of 
providing  federally  mandated  contraceptive  services,  and 
the  federal  government  determines  (enlists,  drafts,  con‐
scripts) substitute providers, and naturally they are the pro‐
viders who are already providing health services to the uni‐
versity personnel. 
    Fearing the penalties for violating the contraceptive regu‐
lation, the university has complied and as a result Aetna and 
Meritain  have  been  designated  to  provide  the  Notre  Dame 
staff and students with female contraceptive services. Unlike 
the Little Sisters of the Poor, who filed their suit in Septem‐
ber of last year, well before the January 1 deadline for com‐
pliance  with  the  contraceptive  regulation,  and  obtained  a 
stay  pending  appeal—equivalent  to  a  preliminary  injunc‐
tion—before  having  to  comply,  see  Little  Sisters  of  the  Poor 
Home  for  the  Aged  v.  Sebelius,  134  S.  Ct.  893  (Dec.  31,  2013), 
Notre Dame filed suit at the last minute. It could have sued 
in  July,  when  the  regulations  were  amended  to  include 
Notre Dame as a religious organization entitled to continue 
refusing to pay for contraceptive services.  
    Still, Notre Dame’s compliance has not mooted the case. 
One can imagine an alternative form of relief to turning the 
clock back; and being able to imagine an alternative form of 
relief is all that’s  required to  keep a case alive after the pri‐
mary  relief  sought  is  no  longer  available.  Hoosier  Environ‐
mental Council v. U.S. Army Corps of Engineers, 722 F.3d 1053, 
12                                                        No. 13‐3853 


1057–58  (7th  Cir.  2013).  For  example,  the  university  could 
ask the district court (because the case is before us on an in‐
terlocutory  appeal,  our  ruling  will  not  end  the  litigation)  to 
order the government to notify all of Notre Dame’s students 
and employees of the university’s exemption from having to 
provide contraception and of its opposition to having to no‐
tify Aetna and Meritain of their duties under the Affordable 
Care Act with regard to contraceptive services. 
    But here we need to remind the reader that the only issue 
before us is whether Notre Dame is entitled to a preliminary 
injunction. It faces an uphill struggle for that relief. One rea‐
son is that “because of the uncertainty involved in balancing 
the considerations that bear on the decision whether to grant 
a  preliminary  injunction—an  uncertainty  amplified  by  the 
unavoidable haste with which the district judge must strike 
the balance—we appellate judges review his decision defer‐
entially.”  Planned  Parenthood  of Wisconsin, Inc.  v.  Van  Hollen, 
738  F.3d  786,  795  (7th  Cir.  2013).  Another  obstacle  is  that  a 
sine  qua  non  for  such  relief  is  proof  of  irreparable  harm  if 
the  injunction  is  denied:  “A  plaintiff  seeking  a  preliminary 
injunction must establish that he is … likely to suffer irrepa‐
rable  harm  in  the  absence  of  preliminary  relief.”  Winter  v. 
Natural  Resources  Defense  Council,  Inc.,  555  U.S.  7,  20 
(2008).“For  if  the  harm  can  be  fully  repaired  in  the  final 
judgment, there is no reason to hurry the adjudicative proc‐
ess.” Kraft Foods Group Brands LLC v. Cracker Barrel Old Coun‐
try Store, Inc., supra, 735 F.3d at 740. As we cannot figure out 
what Notre Dame wants in the way of preliminary relief, we 
cannot  make  a  determination  that  it  will  suffer  irreparable 
harm if we affirm the denial of such relief. 
No. 13‐3853                                                         13 


   Another  requirement  for  preliminary  relief  is  that  the 
plaintiff be likely to win its suit in the district court. The Su‐
preme Court’s decision in the Winter case states flatly that “a 
plaintiff seeking a preliminary injunction must establish that 
he is likely to succeed on the merits.” 555 U.S. at 20. So hav‐
ing explained the other objections to the appeal let’s turn to 
the merits. 
     Notre  Dame’s  principal  claim  is  that  by  requiring  the 
university to fill out EBSA Form 700 and give copies to Aet‐
na  and  Meritain,  the  government  has  “substantially  bur‐
den[ed]  a  person’s  exercise  of  religion”  (the  university  is  a 
nonprofit  corporate  “person”;  cf.  1  U.S.C.  § 1;  Korte  v.  Se‐
belius, 735 F.3d 654, 674 (7th Cir. 2013)), and that no “compel‐
ling  governmental  interest”  justifies  that  burdening.  Reli‐
gious Freedom Restoration Act, supra. But the university has 
not yet shown that there is a substantial burden. The form is 
two  pages  long—737  words,  most  of  it  boring  boilerplate; 
the  passages  we  quoted  earlier,  the  only  ones  of  conse‐
quence, consist of only 95 words. Signing the form and mail‐
ing it to Meritain and Aetna could have taken no more than 
five  minutes.  The  university  claims  that  there  are  other  pa‐
perwork requirements; there aren’t. The only colorable bur‐
den it complains about has nothing to do with time or cost; it 
is  that  by  filling  out  the  form  and  sending  it  to  the  compa‐
nies it “triggers” their coverage of the contraception costs of 
the  university’s  female  employees  and  students,  and  that 
this  makes  the  university  an  accomplice  in  the  provision  of 
contraception, in violation of Catholic doctrine, which in the 
name  of  avoiding  “scandal”  forbids  the  encouragement 
(equivalent to aiding and abetting) of sinful acts.  
14                                                      No. 13‐3853 


    The  “trigger”  theory  was  stated  clearly,  which  is  not  to 
say convincingly, in a recent district court decision where we 
read  that  “the  self‐certification  form  requires  the  [religious] 
organizations  to  do  much  more  than  simply  protest  or  ob‐
ject. The purpose of the form is to enable the provision of the 
very  contraceptive  services  to  the  organization’s  employees 
that  the  organization  finds  abhorrent.”  East  Texas  Baptist 
University v. Sebelius, 2013 WL 6838893, at *20 (S.D. Tex. Dec. 
27, 2013). The key word is “enable,” and it’s inaccurate. Fed‐
eral law, not the religious organization’s signing and mailing 
the  form,  requires  health‐care  insurers,  along  with  third‐
party  administrators  of  self‐insured  health  plans,  to  cover 
contraceptive services. By refusing to fill out the form Notre 
Dame would subject itself to penalties, but Aetna and Merit‐
ain would still be required by federal law to provide the ser‐
vices to the university’s students and employees unless and 
until their contractual relation with Notre Dame terminated. 
(Obviously  if  they  were  no  longer  providing  any  health 
benefits to the university’s students and staff they would not 
be providing them with any contraceptive services or cover‐
age.) 
    Notre Dame says no—that had it not filled out the form, 
Meritain  and  Aetna  wouldn’t  have  been  authorized  to  pro‐
vide contraceptive services because neither would have been 
a  “plan  administrator”  under  section  3(16)  of  ERISA,  29 
U.S.C. § 1002(16), and thus would not have been plan fiduci‐
aries  entitled  to  make  expenditures  (as  for  costs  of  contra‐
ceptives) on behalf of the plan. As the plan’s sponsor, Notre 
Dame  is  alone  authorized  to  designate  a  plan  fiduciary,  29 
U.S.C. § 1102(a)(2), and it made that designation in the form 
and  thus  is  complicit  in  the  provision  of  contraceptives  to 
the university’s students and staff. 
No. 13‐3853                                                            15 


    This  argument  was  made  for  the  first  time  at  oral  argu‐
ment, and so has been forfeited. In any event it’s unconvinc‐
ing.  For  one  thing  it  fails  to  distinguish  between  Meritain 
and  Aetna—the  latter  is  the  students’  health  insurer  and  so 
already a plan fiduciary, 29 U.S.C. § 1002(21)(A), and there‐
fore  required  by  the  Affordable  Care  Act  to  provide  (come 
August) contraceptive coverage to plan members whether or 
not  Notre  Dame  signs  the  form.  45  C.F.R.  §§ 147.
130(a)(1)(iv), 147.131(f). Even as to Meritain, although “many 
agreements  between  third  party  administrators  and  plan 
sponsors prohibit third party administrators from serving as 
fiduciaries,”  “Coverage  of  Certain  Preventive  Services  Un‐
der  the  Affordable  Care  Act,”  supra,  78  Fed.  Reg.  at  39879, 
“many”  is  not  “all”  or  even  “most.”  Notre  Dame  has  pre‐
sented no evidence that its contract with Meritain forbids the 
latter to be a plan fiduciary.  
    Moreover, the university has not been told to name Mer‐
itain  as  a  plan  fiduciary.  Rather,  the  signed  form  “shall  be 
treated  as  a  designation  of  the  third  party  administrator  as 
the plan administrator under section 3(16) of ERISA for any 
contraceptive  services  required  to  be  covered.”  29  C.F.R. 
§ 2510.3‐16(b) (emphasis added). Treated and designated by 
whom?  By  the  government.  The  delivery  of  a  copy  of  the 
form to Meritain reminds it of an obligation that the law, not 
the  university,  imposes  on  it—the  obligation  to  pick  up  the 
ball  if  Notre  Dame  decides,  as  is  its  right,  to  drop  it.  Notre 
Dame’s signing the form no more “triggers” Meritain’s obli‐
gation  to  provide  contraceptive  services  than  a  tortfeasor’s 
declaring bankruptcy “triggers” his co‐tortfeasors’ joint and 
several liability for damages. Meritain must provide the ser‐
vices  no  matter  what;  signing  the  form  simply  shifts  the  fi‐
nancial burden from the university to the government. 
16                                                     No. 13‐3853 


    The  parties  have  not  told  us  the  terms  of  Notre  Dame’s 
contracts  with  these  providers.  For  all  we  know,  the  con‐
tracts  permit  the  university  at  any  time  to  “disable”  them 
from  providing  medical  services,  including  contraceptive 
services,  simply  by  ceasing  to  do  business  with  them.  Stu‐
dents  and  employees  would  make  their  own  health  insur‐
ance  arrangements—most  students  already  do  (76  percent), 
and so do many staff (12 percent). Notre Dame would be off 
the hook without having to sign the certification form. 
     The  following  example  may  help  make  clear  the  fallacy 
in Notre Dame’s “triggering” metaphor. Suppose the United 
States,  like  Canada  and  many  other  foreign  nations,  had  a 
“single  payer”  health  care  system.  That  means  the  govern‐
ment pays the cost of covered medical services (if the United 
States had such a system, it would be the equivalent of Med‐
icare  for  everyone),  rather  than  employers,  health  insurers, 
and  patients,  though  patients  may  in  a  single‐payer  system 
be  charged  directly  for  some  of  the  expense  of  the  medical 
care  provided  by  the  system,  as  distinct  from  indirectly 
through  taxes.  Now  suppose  our  hypothetical  single‐payer 
system  paid  the  full  expense  of  female  contraceptives.  We 
don’t think Notre Dame would argue that the system placed 
a  “substantial  burden”  on  the  university’s  compliance  with 
Catholic  doctrine.  Notre  Dame  does  not  deny  the  existence 
of  legitimate  secular  interests,  some  noted  at  the  outset  of 
this opinion, that can justify a federal program of paying for 
medical  expenses,  including  contraceptive  expenses.  (For  a 
summary  of  those  interests,  see  “Coverage  of  Certain  Pre‐
ventive  Services  Under  the  Affordable  Care  Act,”  supra,  78 
Fed. Reg. at 39872–73.) In fact we know it wouldn’t object, at 
least  on  religious  grounds,  because  it  advised  the  district 
court  that  one  method  by  which  the  government  could 
No. 13‐3853                                                         17 


“achieve its asserted interests without forcing Notre Dame to 
violate its religious beliefs” would be for the government to 
“directly  provide  contraceptive[s]”  to  the  university’s  staff 
and  students  and  another  method  would  be  for  it  to  “di‐
rectly offer insurance coverage for contraceptive services”: in 
either case a single‐payer system, at least for contraceptives. 
The main difference between such a system and the Afford‐
able Care Act is that under the Act the government—instead 
of  providing  medical  services  directly—uses  private  insur‐
ance  providers  and  health  plan  administrators,  such  as 
Aetna  and  Meritain,  as  its  agents  to  provide  medical  ser‐
vices, subsidized by the government. 
    If  the  government  is  entitled  to  require  that  female  con‐
traceptives  be  provided  to  women  free  of  charge,  we  have 
trouble  understanding  how  signing  the  form  that  declares 
Notre  Dame’s  authorized  refusal  to  pay  for  contraceptives 
for its students or staff, and mailing the authorization docu‐
ment to those companies, which under federal law are obli‐
gated  to  pick  up  the  tab,  could  be  thought  to  “trigger”  the 
provision of female contraceptives. 
     Consider this further  example  illustrative of  our doubts. 
Suppose it is wartime, there is a draft, and a Quaker is called 
up. Many Quakers are pacifists, and their pacifism is a tenet 
of  their  religion.  Suppose  the  Quaker  who’s  been  called  up 
tells the selective service system that he’s a conscientious ob‐
jector.  The  selective  service  officer  to  whom  he  makes  this 
pitch accepts the sincerity of his refusal to bear arms and ex‐
cuses him. But as the Quaker leaves the selective service of‐
fice,  he’s  told:  “you  know  this  means  we’ll  have  to  draft 
someone  in  place  of  you”—and  the  Quaker  replies  indig‐
nantly  that  if  the  government  does  that,  it  will  be  violating 
18                                                        No. 13‐3853 


his religious beliefs. Because his religion teaches that no one 
should  bear  arms,  drafting  another  person  in  his  place 
would make him responsible for the military activities of his 
replacement,  and  by  doing  so  would  substantially  burden 
his  own  sincere  religious  beliefs.  Would  this  mean  that  by 
exempting him the government had forced him to “trigger” 
the  drafting  of  a  replacement  who  was  not  a  conscientious 
objector,  and  that  the  Religious  Freedom  Restoration  Act 
would require a draft exemption for both the Quaker and his 
non‐Quaker replacement? That seems a fantastic suggestion. 
Yet  confronted  with  this  hypothetical  at  the  oral  argument, 
Notre  Dame’s  counsel  acknowledged  its  applicability  and 
said that drafting a replacement indeed would substantially 
burden the Quaker’s religion. 
    Another way to see the error of thinking that by signing 
the certification form Notre Dame was “enabling” Aetna and 
Meritain  to  violate  its  religious  freedom  is  to  ask  what 
would  happen  if  the  university  refused  to  sign  the  form 
while  adhering  to  its  long‐standing  refusal  to  pick  up  any 
part of the cost of contraceptives. The answer is that the fe‐
male employees and students would still have a federal right 
to free contraceptives from Meritain and Aetna unless Notre 
Dame  stopped  offering  health  services  to  its  students  en‐
tirely.  Health  groups  would  lose  no  time  in  acquainting 
those employees and students with their federal rights. 
    To nail down the fallacy of the “trigger” or “enablement” 
interpretations  of  the  certification  form  we  need  only  parse 
carefully  its  instructions—the  statement  that  “the  organiza‐
tion  or  its  plan  must  provide  a  copy  of  this  certification  to 
the plan’s health  insurance issuer (for insured health  plans) 
or a third party administrator (for self‐insured health plans) 
No. 13‐3853                                                         19 


in order for the plan to be accommodated with respect to the con‐
traceptive coverage requirement” (emphasis added). Remember 
that  “accommodation”  in  this  context  means  accommodat‐
ing the Affordable Care Act to religious beliefs. The accom‐
modation  in  this  case  consists  in  the  organization’s  (that  is, 
Notre Dame’s) washing its hands of any involvement in con‐
traceptive coverage, and the insurer and the third‐party ad‐
ministrator taking up the slack under compulsion of federal 
law.  Notre  Dame  is  telling  Aetna  and  Meritain:  “we’re  ex‐
cused from the new federal obligation relating to contracep‐
tion,”  and  in  turn,  the  government  tells  those  insurance 
companies “but you’re not.” This is a warning, not a trigger. 
It  enables  nothing.  The  sole  “enabler”  is  the  federal  statute 
that Notre Dame has been allowed to opt out of. 
    The university argues alternatively that if the form isn’t a 
trigger, its health plans are the “conduit” through which the 
employees and students obtain contraceptive coverage, mak‐
ing Notre Dame complicit in sin. But the university’s lawyer 
told us at oral argument that his client would have no prob‐
lem  if  each  of  its  female  employees  signed  and  mailed  to 
Meritain (and its students mailed to Aetna) a form saying “I 
have  insurance  through  Notre  Dame,  but  the  university 
won’t  cover  contraceptive  services,  so  now  you  must  cover 
them.”  We  can’t  see  how  that  would  make  the  health  plan 
less of a “conduit.” 
    The  university  has  still  another  argument:  that  the  con‐
traception  regulation  imposes  a  substantial  burden  on  it  by 
forcing  the  university  to  “identify[]  and  contract[]  with  a 
third party willing to provide the very services Notre Dame 
deems  objectionable.”  It’s  true  that  Meritain  could  exit  its 
contract with Notre Dame without liability  if it didn’t want 
20                                                       No. 13‐3853 


to  provide  contraceptive  services.  See  “Coverage  of  Certain 
Preventive  Services  Under  the  Affordable  Care  Act,”  supra, 
78 Fed. Reg. at 39880. But as Meritain does not object to pro‐
viding  them  and  is  doing  so  already,  the  “burden”  alleged 
by  Notre  Dame  is  entirely  speculative  and  so  not  a  ground 
for equitable relief. See City of Los Angeles v. Lyons, 461 U.S. 
95, 104–05 (1983). 
    The  novelty  of  Notre  Dame’s  claim—not  for  the  exemp‐
tion, which it has, but for the right to have it without having 
to ask for it—deserves emphasis. United States law and pub‐
lic policy have a history of accommodating religious beliefs, 
as by allowing conscientious objection to the military draft—
and now exempting churches and religious institutions from 
the  Affordable  Care  Act’s  requirements  of  coverage  of  con‐
traceptive  services.  What  makes  this  case  and  others  like  it 
involving  the  contraception exemption  paradoxical and  vir‐
tually unprecedented is that the beneficiaries of the religious 
exemption are claiming that the exemption process itself im‐
poses a substantial burden on their religious faiths. The clos‐
est  analogues  we  have  found  are  cases  in  which  churches 
seeking rezoning or variances claim that the process for ob‐
taining permission is so cumbersome as to constitute a sub‐
stantial burden on religious practice. E.g., Saints Constantine 
& Helen Greek Orthodox Church, Inc. v. City of New Berlin, 396 
F.3d 895, 901 (7th Cir. 2005), and cases cited there. Consider 
also  United  States  v.  Friday,  525  F.3d  938,  947–48  (10th  Cir. 
2008), in which a member of a tribe had been prosecuted for 
killing, without a permit to do so, a bald eagle, for use in a 
religious ceremony. The court expressed skepticism that the 
permitting  process  itself  might  have  imposed  a  substantial 
burden on a religious exercise. Cf. United States v. Oliver, 255 
F.3d 588, 589 (8th Cir. 2001) (per curiam). 
No. 13‐3853                                                        21 


    The process of claiming one’s exemption from the duty to 
provide  contraceptive  coverage  is  the  opposite  of  cumber‐
some.  It  amounts  to  signing  one’s  name  and  mailing  the 
signed form to two addresses. Notre Dame may consider the 
process  a  substantial  burden,  but  substantiality—like  com‐
pelling  governmental  interest—is  for  the  court  to  decide. 
Mahoney v.  Doe,  642  F.3d 1112, 1121 (D.C. Cir. 2011). Other‐
wise there would have been no need for Congress in the Re‐
ligious  Freedom  Restoration  Act  to  prefix  “substantial”  to 
“burden.” 
    Notre Dame can derive no support from our decision in 
Korte v. Sebelius, 735 F.3d 654 (7th Cir. 2013), heavily cited in 
the university’s briefs. The question in that case was whether 
two for‐profit companies that had health plans for their em‐
ployees could refuse, because of the religious beliefs of their 
Catholic  owners,  to  comply  with  the  contraceptive  regula‐
tion. We ordered the district court to enter a preliminary in‐
junction  against  enforcing  the  mandate  against  the  employ‐
ers.  But  Notre  Dame  is  authorized  to  refuse,  and  it  has  re‐
fused. Provided it overcomes the intervenors’ “sincerity” at‐
tack  in  the  district  court  when  the  litigation  resumes  there 
(see  below),  it  will  be in  the  same  position  that  we  allowed 
the company owners in the Korte case to occupy pending the 
resolution of their case: fully entitled to thumb its nose at the 
contraceptive regulation. 
    We  need  to  say  something  about  the  three  Notre  Dame 
students  whom  we  have  allowed  to  intervene.  They  had 
filed a timely motion in the district court to intervene in that 
court  under  Fed.  R.  Civ.  P.  24.  Having  stayed  the  litigation 
pending  the  resolution  of  this  appeal,  the  district  judge  did 
not rule on it, so the students moved for leave to intervene in 
22                                                        No. 13‐3853 


this  court.  Although  the  Federal  Rules  of  Appellate  Proce‐
dure do not provide for intervention other than in cases in‐
volving  review  of  certain  administrative  rulings,  interven‐
tion  is  permitted  in  other  cases  as  a  matter  of  federal  com‐
mon law, with Rule 24 supplying the standard for determin‐
ing  whether  to  permit  intervention  in  a  particular  case.  Au‐
tomobile Workers v. Scofield, 382 U.S. 205, 217 n. 10 (1965); Si‐
erra  Club,  Inc.  v.  EPA,  358  F.3d  516,  517–18  (7th  Cir.  2004). 
The student intervenors in our case express concern that the 
university  is  seeking  to  obtain  a  ruling  from  this  court  that 
may thwart their right to contraception under the Affordable 
Care  Act.  The  concern  is  natural  though  perhaps  exagger‐
ated, since Notre Dame has complied fully with the Act, but 
we decided that the concern was sufficient to warrant inter‐
vention.  And  we  decided  to  permit  the  intervenors  to  par‐
ticipate  under  pseudonyms  because  of  the  privacy  interest 
involved  in  contraceptive  use  and  their  concern  that  they 
might  be  subjected  to  harassment  were  their  identities  re‐
vealed.  When  the  litigation  in  the  district  court  resumes, 
they presumably will be allowed to intervene in the district 
court. 
    In  the  brief  they’ve  filed  in  this  court  they  say  they  in‐
tend,  when  litigation  in  the  district  court  resumes,  to  press 
the  issue  of  “sincerity.”  To  obtain  the  contraceptive  exemp‐
tion,  or  other  exemptions  from  secular  requirements,  the 
leadership of a religious organization must actually believe, 
not  simply  pretend,  that  its  religious  teachings  require  the 
exemption. See, e.g., Gonzales v. O Centro Espirita Beneficente 
Uniao do Vegetal, 546 U.S. 418, 428–29 (2006); International So‐
ciety for Krishna Consciousness, Inc. v. Barber, 650 F.2d 430, 441 
(2d Cir. 1981). Although the government has not questioned 
Notre  Dame’s  sincerity,  the  intervenors’  brief  has.  It  inti‐
No. 13‐3853                                                               23 


mates that a  plausible inference from  the timing and  tactics 
employed  by  Notre  Dame  in  this  litigation  is  that  in  chal‐
lenging  the  contraception  regulation  the  university  is  re‐
sponding  to  outside  pressures.  We  express  no  opinion  on 
whether  the  intervenors  will  be  able  to  substantiate  their 
doubts about the sincerity of Notre Dame’s opposition to the 
use of contraceptives, when, upon the resumption of the liti‐
gation in the district court, they have an opportunity to pre‐
sent evidence.  
    For  now  the  important  point  is  that  Notre  Dame  has 
failed to demonstrate a substantial burden. We find support 
for  this  conclusion  in  Judge  David  Tatel’s  dissent  from  the 
grant  (made  without  accompanying  explanation)  of  an  in‐
junction  pending  appeal  in  Priests  for  Life  v.  U.S.  Dep’t  of 
Health  &  Human  Services,  No.  13‐5368,  and  Roman  Catholic 
Archbishop  of  Washington  v.  Sebelius,  No.  13‐5371  (D.C.  Cir. 
Dec. 31, 2013) (per curiam): 
       Because Congress has imposed an independent obliga‐
   tion  on  insurers  to  provide  contraceptive  coverage  to  Ap‐
   pellants’  employees,  those  employees  will  receive  contra‐
   ceptive coverage from their insurers even if Appellants self‐
   certify—but not because Appellants self‐certify. … In other 
   words, it was Congress that “authorized” insurers to pro‐
   vide  contraceptive  coverage  to  Appellants’  employees—
   services those employees will receive regardless of wheth‐
   er Appellants self‐certify. 
       … Although we must accept Appellants’ assertion that 
   the  scheme  itself  violates  their  religious  beliefs,  we  need 
   not  accept  their  legal  conclusion  that  their  purported  in‐
   volvement in that scheme qualifies as a substantial burden 
   under  RFRA.  Cf.  Kaemmerling  v.  Lappin,  553  F.3d  669,  679 
   (D.C. Cir. 2008) (“Accepting as true the factual allegations 
24                                                             No. 13‐3853 


      that  Kaemmerling’s  beliefs  are  sincere  and  of  a  religious 
      nature—but not the legal conclusion, cast as a factual alle‐
      gation,  that  his  religious  exercise  is  substantially  bur‐
      dened—we  conclude  that  Kaemmerling  does  not  allege 
      facts sufficient to state a substantial burden on his religious 
      exercise.”). Appellants’ participation is limited to comply‐
      ing with an administrative procedure that establishes that 
      they are, in effect, exempt from the very requirements they 
      find  offensive.  See  id.  at  678  (“An  inconsequential  or  de 
      minimis burden on religious practice does not rise to [the 
      level  of  a  substantial  burden  under  RFRA],  nor  does  a 
      burden on activity unimportant to the adherent’s religious 
      scheme.”).  At  bottom,  then,  Appellants’  religious  objec‐
      tions are to the government’s independent actions in man‐
      dating  contraceptive  coverage,  not  to  any  action  that  the 
      government  has  required  Appellants  themselves  to  take. 
      But Appellants have no right to “require the Government 
      to  conduct  its  own  internal  affairs  in  ways  that  comport 
      with  the  religious  beliefs  of  particular  citizens.”  Bowen  v. 
      Roy,  476  U.S.  693,  699  (1986).  Religious  organizations  are 
      required to file many forms with the government, such as 
      applications  for  tax  exemptions,  even  though  they  may 
      have  religious  objections  to  a  whole  host  of  government 
      policies and programs.  
Id.  at  3–4  (emphases  in  original).  See  also  Judge  Jackson’s 
district court decision in the Roman Catholic Archbishop case, 
denying  preliminary  relief.  2013  WL  6729515  (D.D.C.  Dec. 
20, 2013). 
   Notre Dame doesn’t place all its eggs in the RFRA “sub‐
stantial burden” basket, but only two of its other arguments 
warrant  discussion.  (The  rest  add  nothing  to  its  RFRA  ar‐
guments.)  The  first  is  that  the  exemption  for  religious  em‐
ployers (essentially churches, as distinct from other religious 
No. 13‐3853                                                        25 


organizations,  such  as  Catholic  universities,  see  45  C.F.R. 
§ 147.130(a)(1)(iv)(B)) violates the establishment clause of the 
First Amendment because it favors certain types of religious 
organizations  (churches  or  other  houses  of  worship)  over 
others  (like  Notre  Dame).  The  religious  employer  doesn’t 
have to sign or mail a certification form in order to claim its 
exemption;  its  exemption  from  the  contraceptive  guideline 
appears  to  be  automatic.  See,  e.g.,  45  C.F.R.  § 147.130
(a)(1)(iv)(A);  U.S.  Health  Resources  &  Services  Administra‐
tion, “Women’s Preventive Services Guidelines,” supra; U.S. 
Department of Labor, “Affordable Care Act Regulations and 
Guidance,”        www.dol.gov/ebsa/healthreform/regulations/
coverageofpreventiveservices.html. But religious employers, 
defined as in the cited regulation, have long enjoyed advan‐
tages (notably tax  advantages) over other entities, 26 U.S.C. 
§§ 6033(a)(3)(A)(i),  (iii),  without  these  advantages  being 
thought to violate the establishment clause. See, e.g., Walz v. 
Tax Commission of City of New York, 397 U.S. 664, 666, 672–73 
(1970).  The  establishment  clause  does  not  require  the  gov‐
ernment to equalize the burdens (or the benefits) that laws of 
general applicability impose on religious institutions. A law 
exempting  churches  or  other  religious  property  from  prop‐
erty  taxes  will  benefit  religious  denominations  that  own  a 
great deal of property, to the disadvantage of denominations 
with  modest  property  holdings  (such  as  storefront 
churches). This unequal effect does not condemn the law.  
   Notre  Dame’s  second  non‐RFRA  claim,  which  is  more 
substantial,  is  that  the  regulations  violate  the  free‐speech 
clause of the First Amendment by providing that an exempt 
organization, such as Notre Dame, “must not, directly or in‐
directly,  seek  to  interfere  with  a  third  party  administrator’s 
arrangements  to  provide  or  arrange  separate  payments  for 
26                                                      No. 13‐3853 


contraceptive  services  for  participants  or  beneficiaries,  and 
must  not,  directly  or  indirectly,  seek  to  influence  the  third 
party  administrator’s  decision  to  make  any  such  arrange‐
ments.”  29  C.F.R.  § 2590.715‐2713A(b)(1)(iii);  26  C.F.R. 
§ 54.9815‐2713A(b)(1)(iii).  Obviously  there  are  forms  of  “in‐
fluence” that are not protected by the speech, press, or peti‐
tion  for  redress  of  grievances  clauses  of  the  First  Amend‐
ment.  But  most  speech  or  writing  intended  to  influence 
someone’s  decision—to  persuade  someone  to  do  or  not  do 
something—is protected. 
    There is a great variety of female contraceptives, see U.S. 
Food  &  Drug  Administration,  “Birth  Control;  Medicines  To 
Help  You,”  www.fda.gov/forconsumers/byaudience/forwo
men/freepublications/ucm313215.htm,  including  a  great  va‐
riety  just  of  contraceptive  pills.  Mayo  Clinic,  “Choosing  a 
Birth  Control  Pill,”  www.mayoclinic.org/best‐birth‐control‐
pill/art‐20044807. Notre Dame’s student health service might 
have views concerning the relative medical risks of different 
female  contraceptives;  it  would  certainly  be  entitled  to 
communicate  those  views  to  its  third‐party  administrator, 
Meritain.  It’s  true  that  the  regulation  requires  provision  of 
“all”  FDA‐approved  female  contraceptives,  but  the  health 
service  could  try  to  persuade  the  administrator  to  recom‐
mend  to  the  physicians  in  its  network  one  FDA‐approved 
drug over another, such as progestin IUDs over copper ones, 
or even to advise the FDA to alter its list of approved female 
contraceptives.  The  university  has  a  responsibility  for  the 
health and safety of its students and staff. 
   A  footnote  in  the  commentary  to  the  regulation  states 
that  “nothing  in  these  final  regulations  prohibits  an  eligible 
organization  from  expressing  its  opposition  to  the  use  of 
No. 13‐3853                                                         27 


contraceptives.”  “Coverage  of  Certain  Preventive  Services 
Under the Affordable Care Act,” supra, 78 Fed. Reg. at 39880 
n. 41. That’s not very reassuring. The example we gave was 
not of a statement of opposition to the use of contraceptives, 
but of a statement intended to influence the choice of contra‐
ceptives  that  the  third‐party  administrator  or  the  health  in‐
surance provider would cover. The footnote is an unsatisfac‐
tory afterthought. 
    Against  this  it  can  be  argued  that  the  regulation  is  only 
about “payments,” and not about the provision of contracep‐
tives,  as  in  our  example  of  student  health  services’  being 
concerned with the safety of particular contraceptives. At the 
oral argument the government’s lawyer said that the regula‐
tion,  despite  its  wording,  is  not  limited  to  wrangling  over 
payments;  that  it  also  concerns  the  provision  of  contracep‐
tives, as in our example of an attempt at influence that can‐
not be prohibited without infringing freedom of speech. The 
regulations specify the contraceptives that health plans must 
provide  for  women—namely  “all  Food  and  Drug  Admini‐
stration  approved  contraceptive  methods,  sterilization  pro‐
cedures, and patient education and counseling for all wom‐
en  with  reproductive  capacity,”  U.S.  Health  Resources  & 
Services  Administration,  “Women’s  Preventive  Services 
Guidelines,”  supra—and  the  government’s  lawyer  seemed 
(no stronger word is possible) to imply that for Notre Dame 
to  urge  a  plan  not  to  provide  a  specific  such  contraceptive, 
even  because  of  a  sincere  health  concern  by  the  university, 
would violate the “influence” regulation. 
    We’re  troubled  by  the  seeming vagueness of  the  regula‐
tion as drafted and as further muddied by the footnote in the 
commentary  (why  isn’t  it  in  the  regulation  itself?),  and  we 
28                                                        No. 13‐3853 


fear that it may have pernicious consequences if understood 
to  forbid  or  inhibit  the  kind  of  discussion  between  the  uni‐
versity and the contraceptives providers sketched in the pre‐
ceding  paragraphs.  But  the  parties  have  failed  to  place  the 
issue  in  focus.  Notre  Dame  hasn’t  told  us  what  it  wants  to 
say but fears to say (except that it at least wants to be able to 
tell  Meritain  not  to  provide  contraceptive  coverage  at  all— 
which  sounds  like  urging  civil  disobedience)  and  the  gov‐
ernment  hasn’t  clearly  embraced  an  interpretation  of  the 
regulation  that  would  give  rise  to  the  concerns  we’ve  ex‐
pressed. The issue must, for now, be left for further explora‐
tion in the district court. 
     Two loose ends remain to be tied up. They relate to mo‐
tions  that  Notre  Dame  filed  in  this  court  after  filing  its  ap‐
peal but before oral argument. First was a motion it filed on 
January  20,  six  days  after  the  students’  motion  to  intervene 
was granted, asking us to dismiss its appeal or in the alterna‐
tive to order a limited remand to the district court; the stated 
purpose  of  either  alternative  was  to  provide  Notre  Dame 
with an opportunity to depose the three student intervenors. 
We  took  the  motion  under  advisement,  the  appeal  having 
been scheduled for imminent oral argument with expedited 
briefing  underway  and  the  intervenors  having  not  yet  filed 
their brief, which made the motion premature. It was appar‐
ent that the appeal would be refiled after discovery relating 
to  the  intervenors  or  resumed  if  we  ordered  a  limited  re‐
mand in lieu of dismissal. So dismissal or remand would be 
an interruption rather than a termination—a source of delay 
harmful to both parties and disruptive of this court’s sched‐
ule. 
No. 13‐3853                                                         29 


    We have the authority to dismiss an appeal at the appel‐
lant’s  request.  Fed.  R.  App.  P.  42(b);  United  States  v.  Hager‐
man, 549 F.3d 536, 538 (7th Cir. 2008). But it is authorization, 
not command. E.g., Albers v. Eli Lilly & Co., 354 F.3d 644, 646 
(7th Cir. 2004) (per curiam). As in the case just cited, here we 
have thought it “best … to carry through so that the invest‐
ment  of  public  resources  already  devoted  to  this  litigation 
will  have  some  return.”  So  the  motion  has  remained  pend‐
ing, and is now moot in light of our affirming the denial of 
preliminary relief to Notre Dame. 
    On January 28 the university filed a renewed motion for 
an injunction pending appeal—it had filed such a motion on 
December  23,  but  we  had  denied  that  motion  a  week  later 
when we ordered expedited briefing of the appeal. The sole 
ground  for  the  renewed  motion  was  the  Supreme  Court’s 
order of January 24 in the Little Sisters case, 2014 WL 272207. 
That  ground  was  an  odd  one  for  Notre  Dame  to  assert,  be‐
cause  the  university  disagrees  with  the  Court’s  order.  The 
Court’s  order  conditioned  the  injunction  pending  appeal  in 
that case on the Little Sisters’ sending a letter to the govern‐
ment  declaring  its  opposition  to  paying  for  contraceptive 
services—and at the oral argument of our case Notre Dame 
told  us  that  it  would  consider  sending  such  a  letter  an  in‐
fringement  of  its  religious  freedom.  Another  distinction  be‐
tween  that  case  and  this  one  is  that  unlike  Meritain,  Little 
Sisters’  third‐party  administrator,  Christian  Brothers,  is  a 
“church  plan”  administrator  and  so  wouldn’t  provide  con‐
traceptive services anyway, or be required to do so. We now 
deny  the  renewed  motion  for  an  injunction  pending  appeal 
as moot because the appeal has been resolved. 
30                                                    No. 13‐3853 


    Chief  Judge  Simon’s  denial  of  preliminary  relief  in  the 
district court is 
                                                        AFFIRMED. 
No. 13‐3853                                                         31

    FLAUM, Circuit Judge, dissenting. While Notre Dame’s ap‐
peal from the district court’s denial of a preliminary injunc‐
tion was pending before this court, we granted the students’ 
motion to intervene. Notre Dame then moved to dismiss the 
appeal  in  order  to  conduct  additional  discovery  in  the  dis‐
trict court. Dismissal would not prejudice the government or 
the student‐intervenors. Nor would it inhibit this court’s re‐
view  of  the  ultimate  issues  at  a  later  stage  in  the  proceed‐
ings.  Because  I  see  no  reason  not  to  “accept  plaintiffs’  deci‐
sion  to  proceed  to  trial  without  interim  relief,”  Creaton  v. 
Heckler,  781  F.2d  1430,  1431  (9th  Cir.  1986),  I  would  grant 
Notre Dame’s motion and dismiss this appeal. 
   The majority does not agree, however, and so the appeal 
remains  before  us.  Faced  with  the  merits,  I  conclude  that 
Notre  Dame  has  made  out  a  credible  claim  under  the  Reli‐
gious Freedom Restoration Act. I therefore would grant the 
university  a  preliminary  injunction  forbidding  the  govern‐
ment  from  penalizing  Notre  Dame  for  refusing  to  comply 
with the self‐certification requirement. 
                                  I. 
    Notre Dame filed an emergency motion for an injunction 
pending  appeal  on  December  23,  2013. At  that  point,  its  at‐
tention  was  fixed  on  the  looming  January  1,  2014  deadline, 
the date that the mandate and relevant regulations would go 
into effect. The court denied the motion on December 30 and 
ordered expedited briefing. The following day, the universi‐
ty—“forced,”  in  its  words,  “to  choose  between  potentially 
ruinous fines and compliance with the Mandate”—opted to 
submit its self‐certification form while it continued to litigate 
this  appeal.  See  Notre  Dame  Issues  Statement  on  Contraceptive 
Care Injunction Denial, WNDU.com (Dec. 31, 2013), available 
32                                                         No. 13‐3853 

at http://tinyurl.com/kyhn6op (last visited Feb. 20, 2014). On 
January 14, the day after Notre Dame filed its opening brief, 
the court granted the students’ motion to intervene. The stu‐
dents intended to, and in fact later did, advance a number of 
arguments that the government had not pursued in the dis‐
trict court. Shortly thereafter, Notre Dame moved to dismiss 
its  appeal.  The  government  took  no  position  on  the  motion 
for  voluntary  dismissal,  and  the  students  opposed  it.  The 
motion was taken under advisement. 
    Federal  Rule  of  Appellate  Procedure  42  permits  us  to 
dismiss an already‐docketed appeal “on the appellant’s mo‐
tion on terms agreed to by the parties or fixed by the court.” 
Fed. R. App. P. 42(b). Even where the parties do not agree on 
terms,  we  apply  a  “presumption  in  favor  of  dismissal,”  Al‐
bers  v.  Eli  Lilly  &  Co.,  354  F.3d  644,  646  (7th  Cir.  2004)—as 
well  we  should,  for  normally  it  makes  very  little  sense  to 
force an appellant into court against his will. This presump‐
tion would  appear  to  be stronger when the  appeal  is an in‐
terlocutory  one.  Such  a  dismissal  will  not  prejudice  any  fu‐
ture determination on the merits and will put the appellee in 
no worse position than if the appellant had not taken an ap‐
peal to begin with. At the same time, however, this presump‐
tion  may  be  overcome  by  other  prudential  considerations. 
Appellate review is not a “bargaining chip” to be played and 
then  casually  conceded  after  a  bad  card  is  dealt.  Id.  (citing 
U.S.  Bancorp  Mortgage  Co.  v.  Bonner  Mall  P’ship,  513  U.S.  18 
(1994)). 
   Invoking  the  Albers  case,  the  student‐intervenors  accuse 
Notre  Dame  of  “procedural  gamesmanship”  for  moving  to 
dismiss  the  appeal  after  its  pleas  for  urgent  relief  earlier  in 
the litigation. But for Notre Dame, the circumstances of this 
No. 13‐3853                                                           33

case changed significantly on January 1, by which point the 
expedited  briefing  schedule  had  already  been  set.  They 
changed  yet  again  on  January  14,  when  the  student‐
intervenors  entered  the  case.  Certainly  Notre  Dame  is  not 
the first party to reassess the wisdom of taking an appeal in 
light of later developments. Cf. Tyndale House Publishers, Inc. 
v.  Sebelius,  No.  13‐5108,  2013  WL  2395168  (D.C.  Cir.  May  3, 
2013) (granting the government’s opposed motion for volun‐
tary dismissal in a contraceptive‐mandate case brought by a 
for‐profit religious employer). In my judgment, if the univer‐
sity  is  willing  to  return  to  the  district  court  and  forego  any 
chance at a preliminary injunction, we should not hold it to 
an  expedited  schedule  that  it  did  not  request  and  to  an  ap‐
peal  involving  parties  and  arguments  that  it  did  not  antici‐
pate. 
   Importantly,  Notre  Dame  has  not  “sought  dismissal  for 
the  purpose  of  evading  appellate  determination.”  United 
States v. Wash. Dep’t of Fisheries, 573 F.2d 1117, 1118 (9th Cir. 
1978). To the contrary, the university tells us that it “fully ex‐
pects to be back in this Court—either from its appeal or the 
Government’s  appeal … following the district court’s ruling 
on a permanent injunction.” This is a far cry from a case like 
Albers,  where  counsel  for  the  appellant  “essentially 
conced[ed]”  that  he  decided  after  oral  argument  to  dismiss 
the  appeal  for opportunistic reasons, in order to “try again, 
with  a  different  client,  at  a  different  time  or  in  a  different 
court.” 354 F.3d at 646. 
   This case is also very much unlike United States v. Hager‐
man,  where  we  denied  an  imputed  motion  for  voluntary 
dismissal because it arose “with the appeal fully briefed and 
the merits free from doubt.” 549 F.3d 536, 538 (7th Cir. 2008). 
34                                                                     No. 13‐3853 

Notre  Dame  requested  dismissal  a  week  before  the  govern‐
ment’s and intervenors’ briefs were due; Notre Dame’s reply 
brief (which addressed a number of the intervenors’ new ar‐
guments) was due a week after that. More to the point, and 
with respect for my colleagues’ views, I do not find the ques‐
tion  in  this  case  to  be  clear  cut.  There  have  been  nineteen 
cases challenging the application of the mandate to religious 
nonprofits  to  date,  and  every  plaintiff  besides  Notre  Dame 
has received an injunction.1 In contrast to Hagerman, the mer‐

                                                 
1  Most  plaintiffs  received  a  preliminary  injunction  in  the  district  court. 

See  Ave  Maria  Found.  v.  Sebelius,  No.  13‐cv‐15198,  2014  WL  117425  (E.D. 
Mich. Jan. 13, 2014); Catholic Diocese of Beaumont v. Sebelius, No. 1:13‐cv‐
709, 2014 WL 31652 (E.D. Tex. Jan. 2, 2014); Roman Catholic Diocese of Fort 
Worth  v.  Sebelius,  No.  4:12‐cv‐314  (N.D.  Tex.  Dec.  31,  2013)  (Doc.  99); 
Sharpe Holdings, Inc. v. U.S. Dep’t of Health & Human Servs., No. 2:12‐cv‐
92,  2013  WL  6858588  (E.D.  Mo.  Dec.  30,  2013);  Diocese  of  Fort  Wayne‐S. 
Bend  v.  Sebelius,  No.  1:12‐cv‐159,  2013  WL  6843012  (N.D.  Ind.  Dec.  27, 
2013); Grace Schs. v. Sebelius, No. 3:12‐cv‐459, 2013 WL 6842772 (N.D. Ind. 
Dec.  27,  2013);  E.  Tex.  Baptist  Univ.  v.  Sebelius,  No.  H‐12‐3009,  2013  WL 
6838893  (S.D.  Tex.  Dec.  27,  2013);  S.  Nazarene  Univ.  v.  Sebelius,  No.  13‐
1015, 2013 WL 6804265 (W.D. Okla. Dec. 23, 2013); Geneva Coll. v. Sebelius, 
No.  12‐0207,  2013  WL  6835094  (W.D.  Pa.  Dec.  23,  2013);  Reaching  Souls 
Int’l, Inc.  v  Sebelius,  No.  13‐1092,  2013 WL  6804259 (W.D.  Okla. Dec.  20, 
2013); Legatus v. Sebelius, No. 12‐12061, 2013 WL 6768607 (E.D. Mich. Dec. 
20, 2013); Roman Catholic Archdiocese of N.Y. v. Sebelius, No. 12‐2542, 2013 
WL 6579764 (E.D.N.Y. Dec. 16, 2013); Zubik v. Sebelius, No. 2:13‐cv‐1459, 
2013 WL 6118696 (W.D. Pa. Nov. 21, 2013). A handful lost in the district 
court  but  later  received  an  injunction  on  appeal.  See  Little  Sisters  of  the 
Poor v. Sebelius, No. 13‐cv‐2611, 2013 WL 6839900 (D. Colo. Dec. 27, 2013), 
injunction  pending  appeal  granted,  No.  13A691  (U.S.  Jan.  24,  2014);  Mich. 
Catholic Conf. v. Sebelius, No. 1:13‐CV‐1247, 2013 WL 6838707 (W.D. Mich. 
Dec. 27, 2013), injunction pending appeal granted, No. 13‐2723 (6th Cir. Dec. 
31, 2013); Catholic Diocese of Nashville v. Sebelius, No. 3:13‐1303, 2013 WL 
6834375 (M.D. Tenn. Dec. 26, 2013), injunction pending appeal granted, No. 
13‐6640  (6th  Cir.  Dec.  31,  2013);  Roman  Catholic  Archbishop  of  Wash.  v. 
No. 13‐3853                                                                 35

its in this case are hardly “free from doubt.” Id. I suggest that 
granting  the  motion  to  dismiss  the  appeal  is  the  more  pru‐
dential approach. 
                                                    II. 
    On the merits, I believe that Notre Dame has made out a 
credible  claim  that  the  Patient  Protection  and  Affordable 
Care  Act  and  accompanying  regulations  are  a  substantial 
burden  on  its  exercise  of  religion.  Accordingly,  I  would 
grant  the  university’s  request  for  a  preliminary  injunction. 
See  Ezell  v.  City  of  Chicago,  651  F.3d  684,  694  (7th  Cir.  2011) 
(setting  forth  the  legal  standard  for  a  preliminary  injunc‐
tion);  cf.  ACLU  of  Ill.  v.  Alvarez,  679  F.3d  583,  589  (7th  Cir. 
2012)  (noting  that  the  “loss  of  First  Amendment  freedoms, 
for even minimal periods of time,” constitutes an irreparable 
injury for which damages are not an adequate remedy). 
     The  Religious  Freedom  Restoration  Act  provides  that  a 
federal  law  may  not  “substantially  burden  a  person’s  exer‐
cise  of  religion”  unless  the  government  “demonstrates  that 
application  of  the  burden  to  the  person  …  is  in  furtherance 
of  a  compelling governmental interest”  and  “is the least re‐
strictive  means  of  furthering  that  compelling  governmental 
interest.”  42  U.S.C.  § 2000bb‐1.  For  purposes  of  this  litiga‐
tion,  the  government  concedes  that  the  least‐restrictive‐
means  exception  does  not  apply,  so  we  need  only  decide 


                                                 
Sebelius, No. 13‐1441, 2013 WL 6729515 (D.D.C. Dec. 20, 2013), injunction 
pending appeal granted, No. 13‐5371 (D.C. Cir. Dec. 31, 2013); Priests for Life 
v.  U.S.  Dep’t  of  Health  &  Human  Servs., No.  13‐1261,  2013  WL  6672400 
(D.D.C. Dec. 19, 2013), injunction pending appeal granted, No. 13‐5371 (D.C. 
Cir. Dec. 31, 2013). 
36                                                        No. 13‐3853 

whether the burden that the Affordable Care Act imposes on 
Notre Dame is substantial. 
    In Korte v. Sebelius, this court said that a substantial bur‐
den  arises  “when  the  government  ‘put[s]  substantial  pres‐
sure on an adherent to modify his behavior and to violate his 
beliefs.’” 735 F.3d 654, 682 (7th Cir. 2013) (quoting Thomas v. 
Review  Bd.  of  Ind.  Emp’t  Div.,  450  U.S.  707,  718  (1981)).  Put 
another  way,  government  action  substantially  burdens  reli‐
gious  exercise  if  it  “necessarily  bears  direct,  primary,  and 
fundamental  responsibility  for  rendering  religious  exer‐
cise … effectively impracticable.” Civil Liberties for Urban Be‐
lievers v. City of Chicago, 342 F.3d 752, 761 (7th Cir. 2003) (in‐
terpreting a parallel provision in the Religious Land Use and 
Institutionalized Persons Act).  
    It is clear that if Notre Dame were forced to pay for con‐
traceptive coverage against its religious beliefs or else incur 
significant  monetary  penalties,  this  would  be  a  substantial 
burden.  See  Korte,  735  F.3d  at  682–85.  Unlike  the  for‐profit 
plaintiffs in Korte, however, the university has an additional 
choice: a specially crafted accommodation “whereby the ob‐
jecting employer gives notice to its insurance carrier and the 
insurer  issues  a  separate  policy  with  the  mandated  cover‐
age.” Id. at 662. This accommodation permits a religious or‐
ganization to discharge its obligations to provide contracep‐
tive  coverage  by  “self‐certif[ying],  in  a  form  and  manner 
specified  by  the  [government],”  that  the  organization  “op‐
poses  providing  coverage  for  some  or  all  …  contraceptive 
services … on account of religious objections,” “is organized 
and operates as a nonprofit entity,” and “holds itself out as a 
religious  organization.”  26  C.F.R.  § 54.9815‐2713A(a). 
Among  other  things,  the  organization  must  provide  a  copy 
No. 13‐3853                                                         37

of the self‐certification form, known as EBSA Form 700, to its 
insurance  issuer  or  third‐party  administrator;  those  entities 
are  then  required  to  offer  segregated  contraceptive  services 
directly  to  plan  participants  and  beneficiaries.  Id.  § 54.9815‐
2713A(b)–(c).  However,  if  the  organization  does  not  self‐
certify—and  also  does  not  provide  the  required,  religiously 
objectionable coverage—it continues to face the same “ruin‐
ous fines” that constituted a substantial burden in Korte. 735 
F.3d at 684. 
   I do not question that the accommodation is the govern‐
ment’s  good‐faith  attempt  to  meet  religious  objectors  half‐
way,  and  it  makes  this  a  somewhat  closer  case  than  Korte. 
Nevertheless,  by  putting  substantial  pressure  on  Notre 
Dame  to  act  in  ways  that  (as  the  university  sees  it)  involve 
the  university  in  the  provision  of  contraceptives,  I  believe 
that the accommodation still runs afoul of RFRA. 
   The  district  court  reasoned  that  the  self‐certification 
scheme is not a substantial burden because the scheme does 
not require the university to modify its behavior in any way. 
According  to  the  court,  “Notre  Dame  need  only  step  aside 
from contraception coverage, as it has always done and most 
assuredly would always do.” Similarly, the government tells 
us that by self‐certifying, the university “is simply complet‐
ing a form conveying that the University does not intend to 
provide contraceptive coverage.” 
    I do not view the required act so mechanistically. The ac‐
commodation  does  not  merely  require  the  religious  organi‐
zation  to  “step  aside  from  contraceptive  coverage.”  It  re‐
quires the organization to perform a new act that it did not 
have to perform before: completing and delivering to its in‐
surer  or  third‐party  administrator  the  official  EBSA  Form 
38                                                              No. 13‐3853 

700.  In  the  university’s  eyes,  this  form’s  “purpose  and  ef‐
fect”—evident  from  the  face  of  the  regulations—“is  to  ac‐
complish  what  the  organization  finds  religiously  forbidden 
and protests.” E. Tex. Baptist Univ. v. Sebelius, No. H‐12‐3009, 
2013  WL  6838893,  at  *20  (S.D.  Tex.  Dec.  27,  2013).  As  to 
health  plans  administered  by  third‐party  administrators  in 
particular, the form flatly states that it is “an instrument un‐
der which the plan is operated.” Having to submit the EBSA 
Form  700,  Notre  Dame  maintains,  makes  it  “complicit  in  a 
grave  moral  wrong”  by  involving  it  with  a  system  that  de‐
livers  contraceptive  products  and  services  to  its  employees 
and students.  
    The  majority  has  trouble  accepting  this  position,  in  part 
due  to  the  university’s  statement  that  its  signature  will 
“trigger”  contraceptive  coverage,  because  the  majority  un‐
derstands  federal  law  to  require  contraceptive  coverage  re‐
gardless of what Notre Dame signs or does not sign. But see 
Roman  Catholic  Archbishop  of  Wash.  v.  Sebelius,  No.  13‐1441, 
2013  WL  6729515,  at  *17,  *22  (D.D.C.  Dec.  20,  2013)  (distin‐
guishing  between  group  health  insurers,  which  have  an  in‐
dependent  obligation  under the  regulations  to provide con‐
traceptive  coverage,  and  third‐party  administrators,  which 
do not). Yet we are judges, not moral philosophers or theo‐
logians;  this  is  not  a  question  of  legal  causation  but  of  reli‐
gious  faith.  Notre  Dame  tells  us  that  Catholic  doctrine  pro‐
hibits  the  action  that  the  government  requires  it  to  take.  So 
long as that belief is sincerely held, I believe we should defer 
to Notre Dame’s understanding.2 

                                                 
2 The intervenors insinuate that sincerity is at issue, hinting at the possi‐

bility  of  last‐minute  influence  by  a  group  called  the  Sycamore  Trust. 
While the district court may find a warrant for this suggestion once dis‐
No. 13‐3853                                                            39

     The district court relied in part on Bowen v. Roy, 476 U.S. 
693  (1986),  and  derivatively  Kaemmerling  v.  Lappin,  553  F.3d 
669  (D.C.  Cir.  2008),  which  the  court  thought  foreclosed 
Notre Dame’s objection to a mere “administrative tool, used 
to  relieve  Notre  Dame  of  liability  for  not  providing  contra‐
ceptive payments.” I do not read Roy as cutting so broadly. 
In fact, five justices in that case expressed the view that the 
plaintiffs “were entitled to an exemption” from an analogous 
“administrative” requirement—“that welfare recipients pro‐
vide a social security number on their application.” Michael 
W.  McConnell,  Free  Exercise  Revisionism  and  the  Smith  Deci‐
sion, 57 U. Chi. L. Rev. 1109, 1127 (1990) (emphasis added). 
    Roy involved a Free Exercise Clause challenge to federal 
regulations  governing  state‐run  food‐stamp  programs.  The 
plaintiff  Roy,  a  member  of  the  Abenaki  tribe,  had  sought 
benefits  for  his  two‐year‐old  daughter.  Roy  objected  to  two 
distinct aspects of the regulations. First, he objected to a re‐
quirement that each applicant furnish a social security num‐
ber on the application. Second, he challenged a requirement 
that  states  utilize  social  security  numbers  in  administering 
the program (principally to prevent abuse or waste). See 476 
U.S.  at  699.  Roy  refused  to  furnish  his  daughter’s  number 
because he feared its use would “rob” her spirit and dimin‐
ish her spiritual purity. Id. at 696. During the litigation, it be‐
came  clear  that  the  government  had  somehow  obtained  a 
social security number for Roy’s daughter independently. Id. 
at  697.  The  government  argued  that  the  case  had  become 
moot, but Roy disagreed. Id. 
                                                 
covery proceeds, so far as I can determine, there is currently no basis in 
the record for concluding that Notre Dame has been insincere in advanc‐
ing this litigation. 
40                                                       No. 13‐3853 

     As the district court in this case correctly noted, the Court 
squarely  rejected  Roy’s  free  exercise  challenge  to  the  state’s 
use  of  the  social  security  number,  concluding  that  the  First 
Amendment  does  not  “require  the  Government  to  conduct 
its  own  internal  affairs  in  ways  that  comport  with  the  reli‐
gious beliefs of particular citizens.” 476 U.S. at 699. But a ma‐
jority  of  justices  indicated  that  the  requirement  that  appli‐
cants furnish a social security number was a different matter. 
Five justices either concluded or strongly suggested that the 
government  could  not  require  an  applicant  to  provide  the 
number on a benefits application if the applicant had a sin‐
cere religious objection to doing so. 
      Justice  O’Connor,  joined  by  Justices  Brennan  and  Mar‐
shall, determined that the requirement burdened Roy’s exer‐
cise of religion, and that the government had “failed to show 
that granting a religious exemption to those who legitimate‐
ly  object  to  providing  a  Social  Security  number  will do  any 
harm to its compelling interest.” 476 U.S. at 732 (O’Connor, 
J.,  concurring  in  part  and  dissenting  in  part).  Justice  White 
agreed; he would have enjoined both the provision and use 
requirements.  Id.  at  733  (White,  J.,  dissenting).  Finally,  Jus‐
tice Blackmun would have  remanded the  case  to  determine 
whether  the  issue  was  moot.  However,  he  stated  that  if  the 
issue  were  squarely  presented,  he  would  have  agreed  with 
Justice  O’Connor  and  held  that  the  government  could  not 
deny assistance based on a parent’s religious refusal to pro‐
vide  a  social  security  number.  Id.  at  714–16  (Blackmun,  J., 
concurring in part).  
   To  be  sure,  because  only  four  justices  actually  reached 
the question, this conclusion does not constitute part of Roy’s 
No. 13‐3853                                                                   41

holding.  Nevertheless,  it  provides  a  useful  framework  for 
analyzing the facts of this case.3  
    Under Roy’s approach, it is clear that RFRA does not au‐
thorize  religious  organizations  to  dictate  the  independent 
actions  of  third‐parties,  even  if  the  organization  sincerely 
disagrees  with  them.  See  476  U.S.  at  700  (noting  that  Roy 
could “no more prevail on his religious objection to the Gov‐
ernment’s  use  of  a  Social  Security  number  for  his  daughter 
than  he  could  on  a  sincere  religious  objection  to  the  size  or 
color  of  the  Government’s  filing  cabinets”).  That  is  true 
whether the third‐party is the government, an insurer, a stu‐
dent, or some other actor. Cf. Korte, 735 F.3d at 684 (“[I]t goes 
without saying that [the plaintiffs] may neither inquire about 
nor interfere with the private choices of their employees on 
these  subjects.”);  Roman  Catholic  Archdiocese  of  N.Y.  v.  Sebe‐
lius, No. 12‐2542, 2013 WL 6579764, at *13 (E.D.N.Y. Dec. 16, 
2013) (“[I]t seems unlikely that placing new legal obligations 
on the third‐parties with whom plaintiffs contract could be a 
substantial  burden  on  plaintiffsʹ  religion.”).  So  long  as  the 
government does not require the university itself to take ac‐
tion, RFRA does not give Notre Dame a right to prevent the 
government  from  providing  contraceptives  to  its  students 
and employees. Indeed, at oral argument, counsel for Notre 
Dame acknowledged that the university would have no ob‐
jection if the students or employees had to opt in to receive 
contraceptive coverage from insurers.  


                                                 
3  Although  Roy  is  a  Free  Exercise  Clause  case,  not  a  RFRA  case,  “Con‐

gress  was  clear  that  RFRA  codifies  pre‐Smith  free‐exercise  jurispru‐
dence.” Korte, 735 F.3d at 679 (referring to Employment Division v. Smith, 
494 U.S. 872 (1990)). 
42                                                          No. 13‐3853 

    But the self‐certification requirement is different. It is one 
thing  for  the  government  to  take  independent  action.  It  is 
quite another for the government to “force[]” the university 
“to  cooperate  actively  with  the  Government  by  themselves 
providing”  the  EBSA  Form  700—a  form  that,  in  Notre 
Dame’s view, endorses the provision of contraceptives to its 
students and employees. Roy, 476 U.S. at  714  (Blackmun, J., 
concurring in part). That type of compulsion takes this case 
out  of  the  realm  of  independent  action  and  into  the  sort  of 
“direct,  primary,  and  fundamental”  pressure  that  renders 
“religious  exercise  …  effectively  impracticable.”  Civil  Liber‐
ties for Urban Believers, 342 F.3d at 761. 
     The  Supreme  Court’s  recent  decision  to  grant  a  tempo‐
rary  injunction  in  a  similar  RFRA  challenge  suggests  to  me 
that a majority of justices may continue to hold this view of 
free exercise rights (although now as a statutory matter, and 
not a  constitutional one). See Little Sisters  of the Poor  v.  Sebe‐
lius,  No.  13‐cv‐2611,  2013  WL  6839900  (D.  Colo.  Dec.  27, 
2013), injunction pending appeal granted, No. 13A691, 2014 WL 
272207 (U.S. Jan. 24, 2014). Notably, the burden on the plain‐
tiffs  in  Little  Sisters  appears  less  significant  than  the  one  on 
Notre Dame. The government tells us that Little Sisters pro‐
vides group health insurance through a self‐insured “church 
plan” that, because of a peculiar twist in ERISA, is itself ex‐
empt from the requirement to assume responsibility for con‐
traceptive coverage. Under the current regime, the form that 
Little  Sisters  refuses  to  sign  is  entirely  unconnected  to  the 
actual  provision  of  contraceptive  services,  yet  the  Supreme 
Court  still  granted  the  requested  injunction.  Should  the 
mandate  be  enforced  in  this  case,  by  contrast,  Notre  Dame 
will continue to self‐certify as part of a scheme that will ac‐
tually deliver products and services to which the university 
No. 13‐3853                                                         43

has  a  religious  objection.  I  am  well  aware  that  the  order  in 
Little Sisters “should not be construed as an expression of the 
Court’s views on the merits.” 2014 WL 272207, at *1. Howev‐
er, I believe the Court’s action strengthens the case for a pre‐
liminary  injunction  here,  where  the  burden  is,  if  anything, 
more concrete. 
    Now  that  Notre  Dame  has  signed  the  self‐certification 
form,  the  majority  doubts  whether  we  could  grant  the  uni‐
versity any form of meaningful relief. I agree that we cannot 
enjoin the university’s insurers from providing contraceptive 
coverage  or  require  the  government  to  forbid  the  insurers 
from  doing  so.  However,  this  only  underscores  the  point 
that  Notre  Dame  does  not  (and  cannot)  take  issue  with  the 
independent  actions  of  third‐parties.  Meaningful  relief  fol‐
lows from what Notre Dame does object to: a regulation that 
requires  it  either  to  pay  for  contraceptive  services  or  self‐
certify that it has a religious objection in order to avoid sub‐
stantial fines. I would therefore enjoin the government from 
enforcing the penalty against Notre Dame for not providing 
contraceptive coverage—even if Notre Dame revokes or fails 
to  maintain  its  EBSA  Form  700,  refuses  to  make  the  form 
available  for  examination  upon  request,  or  takes  any  action 
otherwise inconsistent with 26 C.F.R. § 54.9815‐2713A. 
                                   III. 
    My  conclusion  is  not  intended  to  disparage  the  govern‐
ment’s efforts at accommodation in this difficult area. Espe‐
cially after Employment Division v. Smith, 494 U.S. 872 (1990), 
how  best  to  accommodate  the  twin  demands  of  religious 
faith  and  secular  policy  has  become  a  challenging  political 
problem as much as a legal one. Our interpretation of RFRA 
can only go so far in solving it. Cf. Lyng v. Nw. Indian Ceme‐
44                                                        No. 13‐3853 

tery Protective Ass’n, 485 U.S. 439, 452 (1988) (“[L]egislatures 
and other institutions,” not courts, must “reconcile the vari‐
ous  competing  demands  on  government,  many  of  them 
rooted  in  sincere  religious  belief,  that  inevitably  arise  in  so 
diverse a society as ours.”). Whatever the eventual outcome 
of  this  litigation,  it  would  be  unfortunate  if  it  dissuaded  ei‐
ther  the  government  or  religious  institutions  from  taking 
further steps toward mutually acceptable accommodation. 
                           *       *       * 
    Because dismissal of this appeal is no longer an option, I 
conclude that Notre Dame has shown a likelihood of success 
on the merits, and that it has met the other requirements for 
a  preliminary  injunction.  I  would  therefore  reverse  the  dis‐
trict court’s order denying relief. I respectfully dissent.